UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6714


PERCY ALLEN WILLIAMS, JR.,

                Petitioner - Appellant,

          v.

ROBERT JONES,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00006-GCM)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Percy Allen Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Percy     Allen    Williams,        Jr.,    seeks        to     appeal        the

district court’s order denying relief on his motion filed under

Fed. R. Civ. P. 60(b), contesting the court’s prior dismissal of

his 28 U.S.C. § 2254 (2006) petition.                     The order appealed also

denied Williams’ pending motions for release pending appeal, for

permission to appeal in forma pauperis, and to appoint counsel.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of     appealability.            See         28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial      showing      of     the        denial     of     a

constitutional         right.”      28    U.S.C.     § 2253(c)(2)            (2006).         The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,     537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

                                              2
529 U.S. at 484-85.        We have independently reviewed the record

and conclude that Williams has not made the requisite showing.

Accordingly,   we   deny    Williams’   motion   for   a   certificate   of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                DISMISSED




                                    3